Citation Nr: 0409176	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-21 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than December 21, 
1999 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted the veteran's claim for 
service connection for tinnitus, and assigned an effective 
date of December 21, 1999 for this grant.  The veteran filed 
a timely appeal to this determination, claiming entitlement 
to an earlier effective date.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence, if any, will be retrieved by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, of filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board observes that the issue of an earlier effective 
date for the grant of service connection for tinnitus was 
first raised in a notice of disagreement submitted by the 
veteran in response to the VA's July 2000 rating decision 
granting the veteran's claim for an service connection for 
this disorder.  Under 38 U.S.C. § 5103(a), VA, upon receipt 
of a complete or substantially complete application, must 
notify the claimant of the information and evidence necessary 
to substantiate the claim for benefits.  However, in this 
case, this earlier effective date issue on appeal did not 
stem from an "application for benefits," but rather stemmed 
from a notice of disagreement to the effective date assigned 
by a VA rating decision.  Under 38 U.S.C. § 7105(d), upon 
receipt of a notice of disagreement in response to a decision 
on a claim, the "agency of original jurisdiction" must take 
development or review action it deems proper under applicable 
regulations and issue a statement of the case if the action 
does not resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of disagreement.  
If, in response to notice of its decision on a claim, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.  

The Board observes that this VA opinion responded to the 
specific question, "Must the Department of Veterans Affairs 
(VA) notify a claimant of the information and evidence 
necessary to substantiate an issue first raised in a notice 
of disagreement (NOD) submitted in response to VA's notice of 
its decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim?"  (emphasis added).  Thus, the 
opinion in VAOPGCPREC 8-03 contemplated a scenario in which 
the veteran had filed an application for benefits, VA fully 
satisfied it duty to assist and duty to notify the veteran as 
to the claim raised by the application, VA issued a rating 
decision granting part or all of the claim, and the veteran 
filed a NOD as to a "down-stream" issue based upon the RO's 
action in its rating decision, such as the disability rating 
or effective date assigned by the RO.  In the present case, 
the RO did not explicitly provide the veteran with the 
information and evidence necessary to substantiate the claim 
raised in his initial application for benefits, i.e., service 
connection for tinnitus.  Thus, the Board finds that the 
present situation is sufficiently different from that 
contemplated in VAOPGCPREC 8-03 that a remand is required in 
order to allow VA to provide the veteran with notice of the 
information and evidence necessary to substantiate his claim 
for an effective date earlier than December 21, 1999 for the 
grant of service connection for tinnitus.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO must review the claims file and 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b).  In particular, the RO should ensure 
that the veteran is advised of the 
evidence needed to establish his claim for 
an effective date earlier than December 
21, 1999 for the grant of service 
connection for tinnitus, and is informed 
of what evidence, if any, is needed from 
the veteran versus what evidence, if any, 
VA will attempt to procure.  

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of the veteran's 
entitlement to an effective date earlier 
than December 21, 1999 for the grant of 
service connection for tinnitus.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until he is 
notified.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




